tcmemo_2011_133 united_states tax_court john h hendrix and karolyn m hendrix donors petitioners v commissioner of internal revenue respondent docket no filed date john w porter stephanie loomis-price and keri d brown for petitioners wanda m cohen for respondent memorandum findings_of_fact and opinion paris judge by separate notices of deficiency dated date respondent determined a deficiency of dollar_figure in the federal gift_tax of each petitioner for petitioners petitioned the court to redetermine those determinations the parties dispute whether the defined value formula clauses at hand formula clauses set the fair_market_value of the john h hendrix corp jhhc stock that each petitioner transferred on date to various family trusts and to a charitable foundation our resolution of their dispute turns on our deciding whether the formula clauses were reached at arm’s length and whether the formula clauses are void as contrary to public policy we decide that the formula clauses were reached at arm’s length and that they are not void as contrary to public policy we accordingly hold that the formula clauses set the applicable_value unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure i preface findings_of_fact the parties submitted to the court stipulated facts and related exhibits we find those stipulated facts accordingly and incorporate those facts and exhibits herein petitioners resided in texas when their petition was filed ii petitioners john h hendrix mr hendrix and karolyn m hendrix ms hendrix are husband and wife they have three adult daughters anne leslie hendrix wood mrs wood kristen lee hendrix and karmen marie hendrix collectively daughters on date petitioners’ principal asset was jhhc stock iii jhhc jhhc was incorporated on date under texas law jhhc initially had two classes of stock ie nonvoting preferred_stock and voting common_stock and its only shareholders were petitioners and their daughters directly and or through trusts petitioners owned all of the preferred_stock and percent of the common_stock at the end of stephen dyer mr dyer an attorney advised petitioners that they should operate jhhc as an s_corporation to eliminate any_tax at the corporate level petitioners accepted this advice and they caused jhhc to redeem its outstanding preferred_stock to qualify for status as an s_corporation at the suggestion of mr dyer mr hendrix retained an appraisal firm howard frazier barker elliot howard frazier to value the jhhc preferred_stock incident to the redemption jhhc redeemed its outstanding preferred_stock at the end of contemporaneously therewith jhhc also exchanged its outstanding common_stock for a combination of newly issued nonvoting common_stock and newly issued voting common_stock in jhhc elected to be taxed as an s_corporation for federal_income_tax purposes iv petitioners’ charitable interests petitioners lived in midland texas for several years and were active members of that community they each contributed their time and money to several charitable organizations in their community they also contributed money to charitable organizations outside of their community in or about petitioners asked mr dyer for estate_planning advice petitioners informed mr dyer that they wanted to give some of their jhhc stock to their daughters through trusts and to a charitable entity because the stock was hard to value mr dyer suggested that petitioners use a formula_clause to define the stock transfer at the time of the gift in terms of dollars rather than in percentages while fixing for federal gift_tax purposes the value of the transfer of the stock in the light of petitioners’ interest in making charitable gifts mr dyer advised them to establish a donor-advised_fund at a nonprofit community organization petitioners followed this advice and chose the greater houston community_foundation foundation to administer their contemplated donor-advised_fund the foundation is a tax-exempt_organization that provides funds to support cultural educational health and welfare program sec_1a donor-advised_fund is a charitable-giving account administered by a tax-exempt_entity and enables donors such as petitioners to have authority over the ultimate recipient of the donation and that manages charitable-giving funds for families corporations and tax-exempt organizations the foundation currently manages nearly dollar_figure million in assets in funds and is under the supervision of a board_of directors consisting of regular board members and lifetime directors petitioners choose the foundation with which they had never previously been involved because they wanted to assist other needy parts of texas while maintaining their local commitment petitioners instructed mr dyer to communicate with the foundation on their behalf during the summer of mr dyer contacted robert paddock mr paddock the foundation’s vice president of development and informed him that petitioners wanted to make a significant charitable_contribution to the foundation of dollar_figure to establish a donor-advised_fund and jhhc nonvoting_stock mr paddock reported the contemplated gift to the foundation’s executive director mr paddock also consulted the foundation’s counsel bill caudill mr caudill the foundation’s protocol on a donation of a hard-to-value asset such as nonpublicly traded stock required that mr paddock consult with mr caudill v the creation of the donor-advised_fund at the foundation on date mr dyer sent a letter to mr paddock and to mr caudill submitting a draft copy of an agreement establishing a donor-advised_fund at the foundation and soliciting comments from them as to the draft over approximately the next months the parties to the draft negotiated the terms of their agreement on date petitioners signed an agreement establishing the donor-advised_fund the next day mr dyer on behalf of petitioners sent dollar_figure to the foundation with the signed agreement vi preliminary steps for stock contribution a proposal of agreements on date mr dyer sent to the foundation a draft of an assignment agreement and enclosed a dispute resolution and buy-sell_agreement dispute resolution and buy-sell_agreement executed by jhhc and its shareholders approximately months before the draft indicated that petitioners would give jhhc stock to the foundation and would transfer part as a gift and part as a sale jhhc stock to the trusts benefiting the daughters the draft indicated that a formula_clause would set the portion of jhhc stock transferred to the trusts and the remaining portion given to the foundation on date mr caudill returned the assignment agreement with an attached rider that addressed jhhc’s responsibility to distribute income timely b howard frazier estimate petitioners retained howard frazier in the fall of to estimate the value of the jhhc nonvoting_stock howard frazier did so on the basis of the redemption valuation of the jhhc preferred_stock and jhhc’s accounts and tax records in accordance with the estimate petitioners decided that each of them would give dollar_figure of jhhc nonvoting_stock to the foundation and would transfer dollar_figure of jhhc nonvoting_stock to a generation-skipping tax gst_trust and dollar_figure of jhhc nonvoting_stock to an issue trust the issue trust in turn benefited the daughters through other issue trusts c creation of trusts on or about date each petitioner executed trust agreements forming a gst_trust and an issue trust for the benefit of the daughters the trustees of the trusts were mr klein and mrs wood collectively trustees each trust consisted of three separate and equal shares for the benefit of the daughters d partition of community_property on date petitioners entered into an agreement that partitioned into separate_property their community_property interests in the jhhc nonvoting common_stock afterwards each petitioner owned dollar_figure shares of jhhc nonvoting_stock vii execution of assignment agreements and related agreements on date each petitioner the trustees and the foundation executed an assignment agreement that irrevocably assigned dollar_figure shares of the assignor’s jhhc nonvoting_stock to the assignor’s gst_trust and to the foundation each agreement effected the transfer pursuant to a formula under which a portion of the assigned shares having a fair_market_value as of the effective date equal to dollar_figure was assigned to the trustees to be held in equal shares for the benefit of the daughters and any remaining portion of the assigned shares was assigned to the foundation for the benefit of the donor-advised_fund the assignment agreements defined fair_market_value as the price at which those shares would change hands as of the effective date between a hypothetical willing buyer and a hypothetical willing seller neither under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts the assignment agreements required that the trusts pay proportionally any gift_taxes imposed as a result of the transfer the assignment agreements required that the trustees sign promissory notes obligating the trustees to pay dollar_figure to each petitioner on the same day a second set of assignment agreements was executed containing the same terms as the first set of assignment agreements except that each petitioner irrevocably transferred dollar_figure of jhhc nonvoting_stock to his or her corresponding issue trust and to the foundation and the fair_market_value of the stock for the benefit of the daughters was set at dollar_figure the second set of assignment agreements directed the trustees to deliver to each petitioner a note in the amount of dollar_figure under the assignment agreements petitioners had no right or responsibility for allocating the shares among the transferees on a per-share basis the assignment agreements left that allocation to the transferees the assignment agreements stated that the dispute resolution and buy-sell_agreement governed any dispute among the parties and any transfer of jhhc stock the dispute resolution and buy-sell_agreement required that any dispute related to the fair_market_value between or among jhhc the shareholders assignees or any party be resolved by arbitration if it could not be resolved by agreement also on date the trustees delivered the promissory demand notes in exchange for the shares and petitioners executed agreements stating that the trusts and the foundation as tenants in common would collectively own all of the assigned shares petitioners also executed certificates of stock transferring the assigned shares to the trusts and to the foundation as tenants in common as of date each petitioner also executed an irrevocable stock power document stating that he or she irrevocably transferred the stock to the trusts and to the foundation as tenants in common 2the notes were secured_by the corresponding shares transferred to the trusts viii petitioners’ federal gift_tax returns on date each petitioner filed a form_709 united_states gift and generation-skipping_transfer_tax return for on each return the corresponding petitioner claimed a charitable_contribution_deduction of dollar_figure and a total taxable gift of dollar_figure ix evaluation and confirmation agreements mr dyer represented the trusts in negotiating proposed confirmation agreements as to the transfers of the jhhc stock mr dyer advised the trusts to seek another appraisal of the jhhc stock as of the date of the gift the trustees retained howard frazier for this purpose howard frazier ascertained that the fair_market_value of the jhhc stock was dollar_figure per share on date appraisal on date mr dyer sent the appraisal to the foundation and to its counsel mr paddock respected howard frazier’s qualifications as an appraisal firm but his attorney advised him and the foundation’s practice on hard-to-value assets required that he retain another independent appraisal firm to review the appraisal mr paddock retained white petrov for that purpose and white petrov concluded on or about date that the appraisal was reasonable and fair approximately month later the foundation and the trustees entered into confirmation agreements effective as of date that allocated amongst them the jhhc nonvoting_stock according to the fair_market_value of dollar_figure-per- share listed in the appraisal petitioners were not parties to those confirmation agreements x stipulation petitioners and respondent have entered into the following stipulation if upon a final_decision in this case it is determined that the defined value formula clauses contained in the assignment agreements executed by john h hendrix and karolyn m hendrix on date do not control the valuation of the shares of nonvoting common_stock in john h hendrix corporation transferred by john h hendrix and karolyn m hendrix on date then the fair_market_value of the shares transferred to each transferee shall be based on a per share value of dollar_figure times the number of shares agreed to by each transferee in the confirmation agreements executed by the transferees except for this stipulation the only other evidence of the value of the jhhc nonvoting shares is the dollar_figure-per-share value ascertained by howard frazier and used by the trustees and the foundation to allocate the shares amongst themselves i overview opinion the parties dispute the validity of the formula clauses petitioners contend that the formula clauses are valid because the clauses were used to fix the transferred amount of jhhc’s hard-to-value stock and the parties to those clauses conducted themselves at arm’s length petitioners conclude that the applicable_value of the stock is dollar_figure per share as reported and that they may deduct the dollar_figure claimed as charitable_contributions respondent argues that the formula clauses are invalid because they were not reached at arm’s length and are contrary to public policy respondent concludes that the value of the stock is dollar_figure per share and that each petitioner may deduct charitable_contributions totaling dollar_figure ie dollar_figure multiplied by the number of shares transferred to the foundation we agree with petitioners that the applicable_value of the stock is dollar_figure per share and that each petitioner may deduct the claimed dollar_figure in charitable_contributions ii burden_of_proof taxpayers normally bear the burden_of_proof in this court see rule a in certain cases however the burden_of_proof may shift to the commissioner see sec_7491 rule a petitioners claim this is one of those cases respondent does not dispute petitioners’ claim that the burden has shifted to respondent with respect to the validity of the formula clauses respondent argues only that petitioners bear the burden if they aspire to deduct more than dollar_figure in charitable_contributions because petitioners aspire only to 3respondent states repeatedly that the parties agreed that the per-share value of the stock was dollar_figure and points to the stipulation quoted above to support that statement we do not read that stipulation similarly we read that stipulation and the agreed-upon dollar_figure value as inapplicable to this case because as we hold the formula clauses control the valuation of the jhhc stock deduct dollar_figure in charitable_contributions respondent’s argument is irrelevant therefore on the only issue for decision that remains validity of the formula clauses we conclude on the basis of the record that the burden_of_proof is on respondent iii statutory and regulatory law sec_2501 and sec_2512 govern the valuation of the jhhc stock transferred to the trusts and to the foundation sec_2501 imposes a tax on an individual’s transfer of property by gift during the calendar_year sec_2512 provides that the amount_of_the_gift is the value of the property on the date of the gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration is a gift and is included in computing the amount of gifts made during the year iv succession of mccord a discussion this case is appealable to the court_of_appeals for the fifth circuit and we follow precedent of that court that is squarely on point see 54_tc_742 affd 445_f2d_985 10th cir petitioners argue that 461_f3d_614 5th cir revg 120_tc_358 is such precedent we agree as discussed below succession of mccord is dispositive of this case except to the extent that respondent argues that the formula clauses are not the result of an arm’s-length transaction or the formula clauses are void as contrary to public policy succession of mccord is factually similar to this case there charles and mary mccord collectively mccords transferred their interest in mccord interests ltd l l p mil to nonexempt and exempt donees according to a formula_clause nearly identical to the one here mil was a limited_liability partnership formed by the mccords their sons and the sons’ limited_liability partnership on date the mccords executed an assignment agreement that used a formula_clause to irrevocably dispose_of their class b limited_partnership_interest to gst trusts to their sons to the community_foundation of texas inc cft and to the shreveport symphony inc symphony the formula_clause stated that gst trusts would receive interests in mil with a fair_market_value equal to the dollar amount of the mccords’ net remaining generation-skipping tax exemption reduced by the dollar value of any transfer_tax obligation assumed by the trusts the sons would receive interests in mil with a fair_market_value of dollar_figure reduced by the dollar value of the interests given to the gst trusts and any transfer_tax obligation 4the mccords had previously donated their entire class a limited_partnership_interest in mil to another charitable foundation assumed by the sons the symphony would receive an interest in mil with a fair_market_value of dollar_figure and cft would receive any remaining interest the assignment agreement defined fair_market_value according to the willing buyer wiling seller test specified in the regulations and required the donees to apply that standard to ascertain the fair_market_value of the class b limited_partnership interests the assignment agreements did not specify any method that the donees had to employ to equate their dollar amount of gifts to percentages of interest in mil and the parties to the transaction lacked any agreement either oral or expressed on any such method see id pincite- howard frazier was hired to value a 1-percent limited_partnership_interest in mil and on date the sons and their trusts presented cft and the symphony with a howard frazier appraisal stating that the fair_market_value of a percent limited_partnership_interest was dollar_figure on the date of the gift cft exercised its right to retain outside counsel to review the appraisal independently although cft did not retain an independent_appraiser the cft officers and their outside counsel expressed confidence in howard frazier’s methodology and service and accepted its valuation in date all the donees executed a confirmation agreement allocating the partnership interests to the parties according to the value stated in the appraisal by separate notices of deficiency the commissioner determined a deficiency in the federal gift_tax of each of the mccords on the basis of their understatement of the value of the limited_partnership interests the mccords petitioned this court and we decided that they had inaccurately determined the fair_market_value of the 1-percent limited_partnership_interest see 120_tc_358 the court_of_appeals for the fifth circuit disagreed holding that the fair_market_value of the 1-percent limited_partnership_interest was as determined by the howard frazier report and used by the mccords to prepare their gift_tax returns see succession of mccord v commissioner supra pincite the court noted that the commissioner had relied in this court on the doctrine_of violation of public policy but had waived that doctrine on appeal see id pincite b applicability to this case respondent states that succession of mccord v commissioner supra is not controlling precedent because the court_of_appeals for the fifth circuit did not consider specific arguments that respondent makes here we agree that succession of mccord does not control this case to the extent that respondent’s current arguments implicate issues not decided by the court_of_appeals for the fifth circuit in succession of mccord respondent makes two such arguments in this case first respondent argues as a point of fact that the formula clauses are invalid because they were not reached at arm’s length second respondent argues as a point of law that the formula clauses are void as contrary to public policy we proceed to address those two arguments succession of mccord disposes of all other arguments v arm’s-length transaction generally a taxpayer may structure a transaction in a manner that minimizes or avoids taxes by any means the laws allow 293_us_465 courts however may disregard the form of a transaction in favor of its substance where there is collusion an understanding a side deal or another indicium that the transaction was not at arm’s length the disregard of a transaction for lack of substance however cannot be based on mere suspicion and speculation arising from the fact that a taxpayer engaged in 293_f3d_279 5th cir affg in part and revg in part tcmemo_2003_145 hall v commissioner 92_tc_312 nor do we strictly scrutinize a transaction or presume that a transfer is a gift where as here the transaction involves a third party without familial or financial ties to the transferee’s family group cf 371_f3d_257 5th cir applying the strict scrutiny standard and imposing a presumption that the transferred property is a gift when a mother transferred a large portion of her estate to three entities her son owned 82_tc_239 applying the strict scrutiny standard and raising the presumption that the property transferred among a family was a gift where a mother transferred her partnership_interest to her sons affd without published opinion 786_f2d_1174 9th cir instead we must find credible_evidence that the parties colluded or had side deals or that the form of the transactions otherwise differed from the substance we find no such credible_evidence here respondent argues that the formula clauses failed to be reached at arm’s length because petitioners and their daughters or their trusts were close and lacked adverse interests the daughters benefited from petitioners’ estate plan and the clauses were not thoroughly negotiated we disagree the mere facts that petitioners and their daughters were close and that petitioners’ estate plan was beneficial to the daughters does not necessarily mean that the formula clauses failed to be reached at arm’s length nor is a finding of negotiation or adverse interests an essential element of an arm’s-length transaction see kimbell v united_states supra pincite huber v commissioner tcmemo_2006_96 estate of stone v commissioner tcmemo_2003_309 although we find nothing in the record to persuade us either that the formula clauses were not subject_to negotiation or that petitioners and the daughters’ trusts lacked adverse interests we also note economic and business risk assumed by the daughters’ trusts as buyers of the stock ie the daughters’ trusts could receive less stock for their payment if the jhhc stock was overvalued placed them at odds with petitioners and the foundation respondent asks the court to find collusion between petitioners and the foundation we decline to do so petitioners’ creation of the donor-advised_fund at the foundation did not diverge from their usual course of donation because they could still request the foundation to provide a grant to any of their usual donees the foundation in turn accepted various potential risks incident to its receipt of petitioners’ gift of the jhhc stock including a loss of the foundation’s tax-exempt status if it failed to exercise due diligence as to the gift the foundation a manager of nearly dollar_figure million in assets exercised its bargaining power when its counsel insisted that petitioners pay local_taxes and penalties as well as federal and state taxes and penalties if jhhc failed to distribute sufficient income to pay those taxes the foundation also was represented by counsel independent of petitioners or their counsel and the foundation conducted an independent appraisal through white petrov we also note that the foundation had a fiduciary obligation under federal and state law to ensure that it received the number of shares it was entitled to receive under the formula clauses see sec_501 tex rev civ stat ann art 1396-dollar_figure west vi public policy respondent argues that the formula clauses are void as contrary to public policy we disagree while the court can disallow a deduction on public policy grounds if allowing such a deduction would severely and immediately frustrate sharply defined national or state policies proscribing certain conduct see 356_us_30 the formula clauses do not immediately and severely frustrate any national or state policy to the contrary the fundamental public policy here is one of encouraging gifts to charity and the formula clauses support that policy respondent relies on 142_f2d_824 4th cir and its progeny for a contrary result there a taxpayer assigned his interest in two trusts subject_to the life_estate of his mother the taxpayer instructed the trustees that upon his mother’s death certain amounts of the corpora should be paid to him during his life and the remaining corpora should be delivered to his children or their representatives at his death the amounts of the corpora paid to the taxpayer were tied to the amounts due on loans from his mother secured_by his interests in the two trusts the trust_indenture stated as a saving provision that if it was ultimately determined that any part of the transfer in trust was subject_to gift_tax then the property subject_to the tax was not to be included in the conveyance to the trust and would remain property of the taxpayer the court_of_appeals for the fourth circuit held that this saving clause was void as contrary to public policy such was so the court stated for three reasons first the provision discouraged the collection of the tax because any attempt to collect the tax would defeat the gift see id pincite second the effect of the condition was to obstruct the administration of justice by requiring a court to pass upon a moot case see id third the provision would reduce a federal court’s final judgment to a declaratory_judgment see id since commissioner v procter supra federal courts have relied upon that case to invalidate other saving provisions see eg 87_tc_78 invalidating saving clause that provided for a retroactive adjustment of stock to escape any imposition of gift_tax the present case is distinguishable from procter and its progeny here unlike there the formula clauses impose no condition_subsequent that would defeat the transfer moreover as stated above the formula clauses further the fundamental public policy of encouraging gifts to charity recently in 130_tc_1 affd 586_f3d_1061 8th cir we held that an essentially similar dollar-value formula disclaimer was not contrary to public policy we know of no legitimate reason to distinguish the formula clauses from that disclaimer and we decline to do so we hold that the formula clauses are not void as contrary to public policy vii conclusion we hold consistently with 461_f3d_614 5th cir that the formula clauses control the transfers of the jhhc stock to the trusts and the foundation on date given this holding no additional value passed to the foundation as of date and petitioners are entitled to deduct the dollar_figure in charitable_contributions claimed all arguments for contrary holdings have been considered and to the extent not discussed above we find those arguments to be without merit accordingly decision will be entered for petitioners
